Case: 1:16-cv-11057 Document #: 150 Filed: 12/17/18 Page 1 of 1 PageID #:1545

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Edelson PC
                                      Plaintiff,
v.                                                    Case No.: 1:16−cv−11057
                                                      Honorable Rebecca R. Pallmeyer
The Bandas Law Firm PC, et al.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 17, 2018:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Motion hearing held
on 12/17/2019. Plaintiff's motion to compel responses to subpoenas [144] is entered an
continued for briefing. Response to be filed by 12/21/2018; reply to be filed by or on
1/2/2019; hearing set for 1/3/2019 at 9:30 AM. Plaintiff's motion to compel discovery
from defendants [146] is entered and continued for briefing. Response to be filed by
12/21/2018; reply to be filed by or on 1/2/2019; hearing set for 1/3/2019 at 9:30 AM.
CounterDefendant Edelson PC's motion for extension of time to Answer or otherwise
plead [148] is granted to and including 2/1/2019. Mailed notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
